Citation Nr: 1809267	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-21 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for rheumatoid arthritis.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for chronic fatigue syndrome.  

6.  Entitlement to service connection for a lumbar spine disability. 

7.  Entitlement to service connection for a right hip disability. 

8.  Entitlement to service connection for a right arm disability. 

9.  Entitlement to service connection for a right wrist disability. 

10.  Entitlement to service connection for a right knee disability. 

11.  Entitlement to service connection for a right ankle disability.  

12.  Entitlement to service connection for a left ankle disability. 

13.  Entitlement to service connection for a left knee disability.  

14.  Entitlement to service connection for a left hip disability.  

15.  Entitlement to service connection for a left elbow disability.  

16.  Entitlement to service connection for a left wrist disability.  

17.  Entitlement to service connection for a penile and scrotum disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Salt Lake City, Utah.  Jurisdiction over this matter was subsequently transferred to the RO in Waco, Texas.  

The Board notes that by way of an August 2013 VA Form 9 the Veteran expressed his desire to appear for a Board hearing.  He was notified by letter in August and September 2017 of a hearing scheduled at the Waco RO on September 22, 2017; however, the Veteran failed to report.  Since that time, the Veteran has not requested that his hearing be rescheduled or shown good cause for his failure to report.  As such, his prior request for a Board hearing is deemed withdrawn.  

The issues of entitlement to service connection for a lumbar spine; right hip; right arm; right wrist; right knee; right ankle; left ankle; left knee; left hip; left elbow; left wrist; and penile/scrotum disabilities are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has bilateral shoulder strains with impingement syndrome, which were proximately caused by his service-connected cervical spine disability.

2.  Rheumatoid arthritis, a heart disability, and chronic fatigue syndrome have not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Left shoulder strain with impingement syndrome is proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  Right shoulder strain with impingement syndrome is proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has also been afforded a hearing before a Decision Review Officer, and a copy of that transcript is of record.  The Veteran was afforded an opportunity for a hearing before the Board, but failed to report.  

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

 
"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Shoulder Disabilities

The Veteran contends service connection is warranted for a left and right shoulder disability, because the disabilities were caused by his service-connected disabilities.    

Initially, the Board notes the Veteran underwent a VA examination in July 2016, which confirmed his diagnosis of bilateral shoulder strains with impingement syndrome.  The issue that must be resolved then, is whether the Veteran's current bilateral shoulder disabilities were proximately caused by a service-connected disability.  

In the course of her July 2016 VA examination, the examiner found the Veteran's bilateral shoulder disabilities were as likely as not caused by his service connected cervical spine disability.  In support of her conclusion, the examiner indicated the Veteran's shoulder manifestations can be related to his neck condition, because the nerves and muscles affecting the neck also affect the shoulders.  The examiner noted that she had reviewed articles from the Mayo Clinic and the American Association of Sciences in formulating her conclusion. 

Curiously, the RO then requested a second medical opinion in May 2017 from a clinician who had not previously examined the Veteran.  This clinician found the Veteran's shoulder disabilities were less likely than not caused by the service connected cervical spine disability.  In support of her conclusion, the clinician tersely, and almost incomprehensibly stated no medical evidence was found to indicate, and no mechanism of action for cause or aggravation of the shoulder disabilities by the cervical spine disorder.  The examiner did not explain these conclusions, and provided no empirical-based evidence to support her findings.  

The Board acknowledges the May 2017 VA examiner found the Veteran's bilateral shoulder disabilities were unrelated to his cervical spine disability; however, for the reasons stated above, the Board does not find the medical opinion provided by that examiner to be persuasive.  Insofar as the May 2017 VA examiner failed to fully explain her conclusion, the Board has afforded the examiner's determination less probative value.  By comparison, the July 2016 VA examiner found the Veteran's bilateral shoulder disabilities were caused by his cervical spine disability, and provided a well-reasoned explanation for why that was so.  Following a review of the entire record, the Board finds that the evidence in favor of the claims is at least in equipoise with that against the claims.  Therefore, service connection is in order for the Veteran's bilateral shoulder disabilities.

Rheumatoid Arthritis, Heart, and Chronic Fatigue Syndrome Disabilities

The Veteran asserts that service connection is warranted for rheumatoid arthritis, a heart disability, and chronic fatigue syndrome, because the disabilities either originated in service or were caused by his service-connected disabilities.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received outpatient treatment at the Big Spring, Albuquerque, Las Vegas, Puget Sound, Walla Walla, and Nashville VAMCs.  The Veteran also received private treatment at the Centers for Aesthetic Medicine, Yakima Neighborhood Health Services, and Central Washington Orthopedic Surgeons.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with rheumatoid arthritis, a heart disability, or chronic fatigue syndrome.  

These records show the Veteran was noted to have a small risk for rheumatoid arthritis, based on his reports of generalized pain throughout his body.  As such, he underwent assessments for this disorder; however, a lengthy subsequent workup assessing the Veteran's reported manifestations failed to produce a diagnosis of rheumatoid arthritis.  Likewise, during his May 2014 DRO hearing, the Veteran acknowledged he had never been diagnosed with either chronic fatigue syndrome or a heart disability.  The Veteran stated that he had reported chest pain, and been assessed for a myocardial infarction at the Nashville VAMC.  His records show that in October 2009 he reported chest pain and palpitations, which were attributed to anxiety.  His records also show that he has reported experiencing chest pain and burning, which was attributed to his gastroesophageal reflux disease; however, the Board notes this manifestation has been considered when evaluating that service connected disability.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of rheumatoid arthritis, a heart disability, or chronic fatigue syndrome at any time throughout the pendency of his claims.  VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent; however, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with rheumatoid arthritis, a heart disability, or chronic fatigue syndrome, such as diffuse pain, chest pain and fatigue, but he is not competent to diagnose himself with these disabilities.  As discussed above, the medical evidence fails to show rheumatoid arthritis, a heart disability, or chronic fatigue syndrome have been present during the period of the claims.  Therefore, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for left shoulder strain with impingement syndrome is granted.

Service connection for right shoulder strain with impingement syndrome is granted.

Service connection for rheumatoid arthritis is denied. 

Service connection for a heart disability is denied. 

Service connection for chronic fatigue syndrome is denied. 


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran underwent a VA examination to assess his claimed lumbar spine disability in October 2014.  For the reasons stated below, the Board finds the medical opinion provided during that examination to be insufficient.  

During his October 2014 VA examination the Veteran was diagnosed with thoracolumbar degenerative disc disease.  The examiner acknowledged the Veteran's reports of lower back problems on active duty.  The examiner also noted the Veteran's reports of ongoing back pain from active duty to the present; however, the examiner then concluded the Veteran's lower back pain was most likely muscle related on active duty, and that it would be mere speculation to relate his disability to his current disorder in the absence of more clinical evidence of a spinal injury.  The examiner provided no explanation for how or why she determined the Veteran's in-service injury was muscle related, nor why it would be specious to opine on the etiology of his current disorder.  In this respect, the examiner appears to have ignored the Veteran's reports of back pain during his military police training.  In addition, the Veteran has also asserted his current back disorder may be proximately caused or aggravated his service-connected disabilities.  This alternative theory of service connection was not addressed by the October 2014 VA examiner.  For these reasons, the Board finds a new examination and medical opinion is necessary.  

Finally, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his right hip; right arm; right wrist; right knee; right ankle; left ankle; left knee; left hip; left elbow; left wrist; and penile and scrotum disability claims.  A review of the Veteran's outpatient treatment notes from the Big Spring, Albuquerque, Las Vegas, Puget Sound, Walla Walla, and Nashville VAMCs indicates he has been treated for diffuse joint pain throughout his body, as well as a sensory deficit causing pain and a vibratory sensation in his penis and scrotum.  The Veteran's STRs do not indicate he experienced problems associated with these claimed disabilities during active duty; however, the Veteran has indicated he injured his right wrist, right arm, and right hip at the time he injured his right elbow participating in occupational training to become a military policeman.  The Board finds the Veteran competent to report his pain manifestations in service.  The Veteran has indicated the remaining claimed disabilities are secondary to his service connected disabilities, because he has experienced a number of falls, and has overcompensated with his other joints.  The Board finally notes that the Veteran's treating clinicians at the Las Vegas VAMC have intimated his penile/scrotum sensory deficit may be consequentially related to his lumbar spine disability.  Based on the foregoing, the Board finds VA examinations and medical opinions are necessary to address these issues. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner to address the etiology of the Veteran's claimed lumbar spine; right hip; right arm; right wrist; right knee; right ankle; left ankle; left knee; left hip; left elbow; left wrist; and penile/scrotum disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed lumbar spine; right hip; right arm; right wrist; right knee; right ankle; left ankle; left knee; left hip; left elbow; left wrist; and penile/scrotum disability at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected cervical spine, right elbow or right thumb disabilities; or

c) was permanently worsened by his service-connected cervical spine, right elbow or right thumb disabilities.

The examiner(s) must also specifically consider the Veteran's assertions that his frequent falls and overcompensation may have caused or worsened the claimed disabilities.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


